Exhibit 10.20

AMENDMENT TO

CINCINNATI BELL PENSION PLAN

The Cincinnati Bell Pension Plan (the “Plan”) is hereby amended, in order (i) to
satisfy certain requirements of the Pension Protection Act of 2006 (the “PPA”)
that have not already been addressed in the Plan, (ii) to satisfy certain
requirements of the Worker, Retiree, and Employer Recovery Act of 2008 (the
“WRERA”), and (iii) to clarify or update a few provisions of the Plan, in the
following respects.

1. Effective as of January 1, 2008 and for the Plan’s plan years beginning on
and after that date, a new Subsection 2.1.1A reading as follows is added to the
Plan immediately after Subsection 2.1.1 of the Plan.

2.1.1A “Accumulated Benefit” means, when applied to any Participant and his or
her interest under this Plan as of any specified date that occurs on or after
January 1, 2008: (i) to the extent that his Cash Balance Account is used in any
manner to determine such interest, the amount that as of such specified date is
credited to the Participant’s Cash Balance Account; or (ii) to the extent that
such interest is not subject to clause (i) of this sentence, the Participant’s
Accrued Benefit that applies as of such specified date to such interest. A
Participant’s Accumulated Benefit as of any specified date that occurs on or
after January 1, 2008, as such benefit is expressed under the terms of the
immediately preceding sentence, refers to the Participant’s benefit under the
Plan that has accrued to that specified date and that is used to determine that
the Plan satisfies the requirements of section 411(b)(1)(H)(i) and (b)(5) of the
Code and section 204(b)(1)(H)(i) and (b)(5) of ERISA (as such sections are
amended by the Pension Protection Act of 2006).

2. Effective as of January 1, 2007 and for the Plan’s plan years beginning on
and after that date, paragraph (f) of Subsection 7.4.4 of the Plan is amended in
its entirety to read as follows.

(f) any other items that are required to be contained in the written explanation
by Treasury regulations and/or Internal Revenue Service notices or other
guidance, including, for any benefit with a commencement date on or after
January 1, 2007 and when and to the extent required by such Treasury regulations
or other guidance and to the extent applicable to the Participant’s benefit, a
description of the financial effect of electing any available form of benefit,
the relative value of each optional form of benefit compared to the normal form
in which the Participant’s benefit will be paid in the absence of the
Participant electing out of such form (or, to the extent permitted by such
Treasury regulations or other guidance, compared to a different form of
benefit), and the right of the Participant to defer receipt of the Participant’s
benefit and of the consequences of failing to defer such receipt.

3. Effective as of January 1, 2009 and for the Plan’s plan years beginning on
and after that date, paragraph (b) of Subsection 10.1.4 of the Plan is amended
in its entirety to read as follows.

 

1



--------------------------------------------------------------------------------

(b) Also for purposes of this Section 10.1, the “applicable mortality
assumption” means, with respect to adjusting any benefit or limitation of a
retirement benefit, a mortality assumption determined as follows:

(1) when the commencement date of the benefit occurs during any limitation year
that begins prior to January 1, 2009, an appropriate mortality assumption based
on the mortality table prescribed by the Secretary of the Treasury or his
delegate as the applicable mortality table under section 415(b) of the Code as
of the date as of which the applicable benefit is paid. Such table is based on
the prevailing commissioners’ standard table, described in section 807(d)(5)(A)
of the Code, used to determine reserves for group annuity contracts, without
regard to any other subparagraph of section 807(d)(5) of the Code. In accordance
with the immediately preceding two sentences: for Plan benefits with
commencement dates prior to January 1, 2009 and on or after December 31, 2002,
the mortality table referred to in such preceding sentences shall be deemed to
be the mortality table prescribed in Revenue Ruling 2001-62; and for Plan
benefits with commencement dates prior to December 31, 2002, the mortality table
referred to in such preceding sentences shall be deemed to be the mortality
table prescribed in Revenue Ruling 95-6; or

(2) when the commencement date of the benefit occurs during any limitation year
that begins on or after January 1, 2009, an appropriate mortality assumption
determined under the mortality table published by the Internal Revenue Service
under Code section 417(e)(3) for such limitation year. In accordance with the
immediately preceding sentence: (i) the applicable mortality assumption for any
applicable Plan benefit with a commencement date that occurs in the limitation
year beginning in 2008 (but no later limitation year) shall be determined under
the 2008 Applicable Mortality Table as published by the Internal Revenue Service
in the appendix to Revenue Ruling 2007-67; (ii) the applicable mortality
assumption for any applicable Plan benefit with a commencement date that occurs
in the limitation year beginning in 2009, 2010, 2011, 2012, or 2013 (but no
later limitation year) shall be determined under the column labeled “Unisex” of
the applicable mortality tables that apply to the specific limitation year (the
limitation year beginning in 2009, 2010, 2011, 2012, or 2013) in which such
commencement date occurs as such tables are published in the appendix to the
Internal Revenue Service’s Notice 2008-85; and (iii) the applicable mortality
assumption for any applicable Plan benefit with a commencement date that occurs
in a limitation year later than the limitation year beginning in 2013 shall be
determined under the applicable mortality table published (in a revenue ruling,
notice, or other written form) by the Internal Revenue Service under Code
section 417(e)(3) for such later limitation year.

4. Effective as of January 1, 2008 and for the Plan’s plan years beginning on
and after that date, paragraph (b) of Subsection 11.5.3 of the Plan is amended
in its entirety to read as follows.

 

2



--------------------------------------------------------------------------------

(b) For purposes hereof, the “PPA applicable mortality assumption” that applies
to such benefit shall be deemed to mean an appropriate mortality assumption
determined under the mortality table published by the Internal Revenue Service
under Code section 417(e)(3) for the Plan Year in which occurs the date as of
which the applicable benefit is paid. In accordance with the immediately
preceding sentence: (i) the applicable mortality assumption for any applicable
Plan benefit with a commencement date that occurs in the Plan Year beginning in
2008 (but no later Plan Year) shall be determined under the 2008 Applicable
Mortality Table as published by the Internal Revenue Service in the appendix to
Revenue Ruling 2007-67; (ii) the applicable mortality assumption for any
applicable Plan benefit with a commencement date that occurs in the Plan Year
beginning in 2009, 2010, 2011, 2012, or 2013 (but no later Plan Year) shall be
determined under the column labeled “Unisex” of the applicable mortality tables
that apply to the specific Plan Year (the Plan Year beginning in 2009, 2010,
2011, 2012, or 2013) in which such commencement date occurs as such tables are
published in the appendix to the Internal Revenue Service’s Notice 2008-85; and
(iii) the applicable mortality assumption for any applicable Plan benefit with a
commencement date that occurs in a Plan Year later than the Plan Year beginning
in 2013 shall be determined under the applicable mortality table published (in a
revenue ruling, notice, or other written form) by the Internal Revenue Service
under Code section 417(e)(3) for such later Plan Year.

5. Effective as of January 1, 2007 and for the Plan’s plan years beginning on
and after that date, Section 11.8 of the Plan is amended in its entirety to read
as follows.

11.8 Direct Rollover Distributions. Notwithstanding any provision of the Plan to
the contrary that would otherwise limit a distributee’s election under this
Section 11.8, a distributee may elect, at the time and in the manner prescribed
by the Committee, to have any portion of an eligible rollover distribution
otherwise payable to him paid directly to an eligible retirement plan specified
by the distributee in a direct rollover.

11.8.1 For purposes of this Section 11.8, the following terms shall have the
meanings indicated in the following paragraphs of this Subsection 11.8.1.

(a) An “eligible rollover distribution” means, with respect to any distributee,
any distribution of all or any portion of the entire benefit otherwise payable
under the Plan to the distributee, except that an eligible rollover distribution
does not include: (i) any distribution that is one of a series of substantially
equal periodic payments (not less frequently than annually) made for the life
(or life expectancy) of the distributee or the joint lives (or joint life
expectancies) of the distributee and the distributee’s designated beneficiary,
or for a specified period of ten years or more; (ii) any distribution to the
extent such distribution is required to be made under section 401(a)(9) of the
Code; or (iii) any other distribution that is not permitted to be directly
rolled over to an eligible retirement plan under regulations of the Secretary of
the Treasury or his delegate. For purposes of this paragraph (a), a portion of a
distribution shall not fail to be an eligible rollover distribution merely
because the portion consists of after-tax employee contributions which are not
includible in gross income; however, such

 

3



--------------------------------------------------------------------------------

portion may be paid only to: an eligible retirement plan that is described in
clause (i), (ii), or (iii) of paragraph (b) below; or in a direct rollover to an
eligible retirement plan that is described in clause (v) (or, effective for any
distribution made on or after January 1, 2007, clause (vii)) of paragraph
(b) below that agrees to separately account for amounts so transferred (and,
effective for any distribution made on or after January 1, 2007, earnings
thereon), including separately accounting for the portion of such distribution
which is includible in gross income and the portion of such distribution which
is not so includible.

(b) An “eligible retirement plan” means, with respect to any distributee’s
eligible rollover distribution, any of the following accounts, annuities, plans,
or contracts that accepts the distributee’s eligible rollover distribution:
(i) an individual retirement account described in section 408(a) of the Code;
(ii) an individual retirement annuity described in section 408(b) of the Code;
(iii) effective for any distribution made on or after January 1, 2008, a Roth
IRA (as defined in Code section 408A), but, if the eligible rollover
distribution is made prior to January 1, 2010, only if the distributee meets the
conditions applicable to making a qualified rollover distribution to a Roth IRA
that are set forth in Code section 408(c)(3)(B); (iv) an annuity plan described
in section 403(a) of the Code; (v) an annuity contract described in section
403(b) of the Code; (vi) an eligible plan under section 457(b) of the Code which
is maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan; or
(vii) a qualified trust described in section 401(a) of the Code. This definition
of eligible retirement plan shall also apply in the case of a distribution to a
surviving spouse or to a spouse or former spouse who is the alternate payee
under a qualified domestic relation order, as defined in section 206(d)(3) of
ERISA and section 414(p) of the Code.

(c) A “distributee” means a Participant. In addition, a Participant’s surviving
spouse, or a Participant’s spouse or former spouse who is the alternate payee
under a qualified domestic relations order (as defined in section 206(d)(3) of
ERISA and section 414(p) of the Code), is a distributee with regard to any
interest of the Participant which becomes payable under the Plan to such spouse
or former spouse.

(d) A “direct rollover” means, with respect to any distributee, a payment by the
Plan to an eligible retirement plan specified by the distributee.

11.8.2 As a special rule and notwithstanding any other provision of this
Section 11.8 to the contrary, if a person who is a designated beneficiary (as
defined in Code section 401(a)(9)(E) and including, to the extent provided in
rules prescribed by the Secretary of the Treasury or his delegate, a trust
established for the benefit of one or more designated beneficiaries) of a
deceased Participant and who is not the Participant’s surviving spouse is
entitled under the Plan to receive after December 31, 2009 (and, to the extent
permitted under nondiscriminatory

 

4



--------------------------------------------------------------------------------

rules adopted by the Committee and in effect during all or a part of the period
between January 1, 2007 and December 31, 2009, to receive in the period between
January 1, 2007 and December 31, 2009 when such rules are in effect) a Plan
distribution that would be an eligible rollover distribution were such person a
distributee, such person may elect to have all or a part of the distribution
directly rolled over by the Plan to an inherited individual retirement account
or annuity (within the meaning of Code section 408(d)(3)(C)(ii) and any related
provisions of the Code) to the extent permitted by and subject to the provisions
of section 402(c)(11) of the Code. However any direct rollover that is made
prior to January 1, 2010 pursuant to the provisions of this Subsection 11.8.2
shall not be considered a direct rollover of an eligible rollover distribution
for purposes of any withholding or notice requirements that normally apply under
the Code to direct rollovers of eligible rollover distributions.

11.8.3 The Committee may prescribe reasonable rules in order to provide for the
Plan to meet the provisions of this Section 11.8 and all rules of the Code that
apply to direct rollovers of eligible rollover distributions. Any such rules
shall comply with the provisions of Code section 401(a)(31) and any applicable
Treasury regulations which are issued with respect to the direct rollover
requirements. For example, subject to meeting the provisions of Code section
401(a)(31) and applicable Treasury regulations, the Committee may: (a) prescribe
the specific manner in which a direct rollover shall be made by the Plan,
whether by wire transfer to the eligible retirement plan, by mailing a check to
the eligible retirement plan, by providing the distributee a check made payable
to the eligible retirement plan and directing the distributee to deliver the
check to the eligible retirement plan, and/or by some other method; (b) prohibit
any direct rollover of any eligible rollover distributions payable during a
calendar year to a distributee when the total of such distributions is less than
$200; and/or (c) refuse to make a direct rollover of an eligible rollover
distribution to more than one eligible retirement plan.

6. Effective as of January 1, 2008 and for the Plan’s plan years beginning on
and after that date, Section 16.1 of the Plan is amended in its entirety to read
as follows.

16.1 Vesting and Interest Rates and Mortality Table Applicable Upon Termination.

16.1.1 Upon a complete or partial termination of the Plan, all interests of each
Participant affected by the complete or partial termination in his Accrued
Benefit, as applicable and determined as of the date of complete or partial
termination and to the extent then funded, shall become nonforfeitable. In
addition, if such an affected Participant has met the requirements for an early
retirement or optional form of benefit as of the date of the complete or partial
termination, he shall be deemed fully vested in such early or optional form of
benefit to the extent based on his Accrued Benefit determined as of the date of
the complete or partial termination and to the extent then funded.
Notwithstanding any other provision herein to the contrary, no Participant (or
person claiming through him) shall have any recourse towards satisfaction of his
Accrued Benefit or any other Plan benefit from other than the assets of the Plan
(or the Pension Benefit Guaranty Corporation).

 

5



--------------------------------------------------------------------------------

16.1.2 Should this Plan be completely terminated, then, except as is provided by
the immediately following sentence, any Participant’s Plan benefit as of the
date of the Plan’s termination shall be determined using the interest rate or
rates and mortality table otherwise applicable under the other provisions of the
Plan for determining that Plan benefit (without regard to the Plan’s
termination). But, notwithstanding the terms of the immediately preceding
sentence, upon the Plan’s termination and with respect to any Participant’s Plan
benefit to the extent that it is determined in relation to the Participant’s
Cash Balance Account balance, any interest rate that is a variable rate (i.e., a
rate that can change from year to year) and that is used to determine interest
credit amounts to the Participant’s Cash Balance Account (or otherwise to make
Plan calculations) for periods after the Plan’s termination, shall be determined
as the average of the interest rates used for the same purposes during the
five-year period ending on the date of the Plan’s termination.

7. Effective as of January 1, 2002 and for the Plan’s plan years beginning on
and after that date, the current Sections 18.16 and 18.17 of the Plan are
deleted in their entireties.

8. Effective as of January 1, 2008 and for the Plan’s plan years beginning on
and after that date, a new Section 18.15 reading as follows is added to the Plan
immediately after current Plan Section 18.14.

18.15 Accumulated Benefit Used To Satisfy Applicable Age Discrimination Rules.
As is indicated in Subsection 2.1.1A above, a Participant’s Accumulated Benefit
as of any specified date that occurs on or after January 1, 2008 shall be the
Participant’s benefit that is used for purposes of determining whether the
requirements of Section 411(b)(1)(H)(i) and (b)(5) of the Code and
Section 204(b)(1)(H)(i) and (b)(5) of ERISA (as such sections are amended by the
Pension Protection Act of 2006), and any Treasury regulations issued thereunder,
are met for the Plan with respect to the Participant’s Plan benefit as of such
specified date.

IN ORDER TO EFFECT THE FOREGOING PLAN REVISIONS, the sponsor of the Plan hereby
signs this Plan amendment.

 

CINCINNATI BELL INC.

By:

 

/s/ Christopher J. Wilson

Title:

 

Vice President, General Counsel & Secretary

Date:

 

December 15, 2009

 

6